Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Group I, Embodiments 1, FIGS. 1-8, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design. Election of Group II, Embodiment 2-8, FIGS. 9-64, was made without traverse in the reply filed on October 11th, 2022.

Examiner’s Comments
Drawings 
As per applicant's request, the original drawings have been canceled and have been replaced with FIGS. 1-56 submitted on October 11th, 2022.

Specification
As per applicant’s request and in accordance with a telephone interview with the Applicant’s Attorney of Record, Mr. Bradley Van Pelt on November 3rd, 2022, the following amendments to the specification will be made upon allowance.
-- Be it known that we, Melinda Olsen, Amir Tehrani, Zachary Rosner, Christopher Santone, and Hlynur Atlason, have invented a new, original and ornamental design for a NOTCHED UTENSIL, which the following is a specification, reference being made to the accompanying drawings forming a part thereof, in which:

FIG. 1 is a top perspective view of one embodiment of a NOTCHED UTENSIL showing our design;
FIG. 2 is a bottom perspective view thereof;
FIG. 3 is a front elevation view thereof;
FIG. 4 is a rear elevation view being the same;
FIG. 5 is a left side elevation view thereof;
FIG. 6 is a right side elevation view thereof;
FIG. 7 is a top plan view thereof;
FIG. 8 is a bottom view thereof;

FIG. 9 is a top perspective view of another embodiment of a NOTCHED UTENSIL showing our design;
FIG. 10 is a bottom perspective view thereof;
FIG. 11 is a front elevation view thereof;
FIG.12 is a rear elevation view being the same;
FIG. 13 is a left side elevation view thereof;
FIG. 14 is a right side elevation view thereof;
FIG. 15 is a top plan view thereof;
FIG. 16 is a bottom view thereof;
	
FIG. 17 is a top perspective view of another embodiment of a NOTCHED UTENSIL showing our design;
FIG. 18 is a bottom perspective view thereof;
FIG. 19 is a front elevation view thereof;
FIG. 20 is a rear elevation view being the same;
FIG. 21 is a left side elevation view thereof;
FIG. 22 is a right side elevation view thereof;
FIG. 23 is a top plan view thereof;
FIG. 24 is a bottom view thereof;

FIG. 25 is a top perspective view of another embodiment of a NOTCHED UTENSIL showing our design;
FIG. 26 is a bottom perspective view thereof;
FIG. 27 is a front elevation view thereof;
FIG. 28 is a rear elevation view being the same;
FIG. 29 is a left side elevation view thereof;
FIG. 30 is a right side elevation view thereof;
FIG. 31 is a top plan view thereof;
FIG. 32 is a bottom view thereof;

FIG. 33 is a top perspective view of another embodiment of a NOTCHED UTENSIL showing our design;
FIG. 34 is a bottom perspective view thereof;
FIG. 35 is a front elevation view thereof;
FIG. 36 is a rear elevation view being the same;
FIG. 37 is a left side elevation view thereof;
FIG. 38 is a right side elevation view thereof;
FIG. 39 is a top plan view thereof;
FIG. 40 is a bottom view thereof;

FIG. 41 is a top perspective view of another embodiment of a NOTCHED UTENSIL showing our design;
FIG. 42 is a bottom perspective view thereof;
FIG. 43 is a front elevation view thereof;
FIG. 44 is a rear elevation view being the same;
FIG. 45 is a left side elevation view thereof;
FIG. 46 is a right side elevation view thereof;
FIG. 47 is a top plan view thereof;
FIG. 48 is a bottom view thereof;

FIG. 49 is a top perspective view of another embodiment of a NOTCHED UTENSIL showing our design;
FIG. 50 is a bottom perspective view thereof;
FIG. 51 is a front elevation view thereof;
FIG. 52 is a rear elevation view being the same;
FIG. 53 is a left side elevation view thereof;
FIG. 54 is a right side elevation view thereof;
FIG. 55 is a top plan view thereof; and
FIG. 56 is a bottom view thereof.
	
The dotted lines represent portions of the NOTCHED UTENSIL that form no part of the claimed design, while the dot-dash-dot line forms a boundary between the claimed and unclaimed subject matter and forms no part of the claimed design.

WHAT IS CLAIMED IS:
	The ornamental design for a NOTCHED UTENSIL as shown and described.--

Claim Rejection — 35 U.S.C. § 103   
The claim is rejected under 35 U.S.C. 103 as being unpatentable over the spoon handle depicted in U.S. Patent D117,625, published November 14th, 1939 (hereinafter “Brandt”), in view of U.S. Patent D465,336, published November 12th, 2002 (hereinafter “Zemel”) and U.S. Patent D790,864, published July 4th, 2017 (hereinafter “Zemel and Schillen’). 
 
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
 
The primary reference, Brandt, has design characteristics which are basically the same as the claimed design. Such characteristics are:
Both designs depict a part of a handle that curves along the width
Both designs depict a handle with three circular notched elements
Both designs depict each of the three circular notched elements equally spaced out along the claimed portion of the handle

    PNG
    media_image1.png
    458
    402
    media_image1.png
    Greyscale

The following are differences between the claimed design and the prior art:
The claimed design appears to be more oval in shape
The three circular notched elements from the claimed design are oval
 
Zemel shows an oval shaped handle and Zemel and Schillen shows three oval notched elements.

    PNG
    media_image2.png
    564
    1117
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    857
    461
    media_image3.png
    Greyscale

 Based on the prior art noted, it would have been obvious to a designer of ordinary skill in the art not later than the effective filing date of the present claimed invention to modify the Brandt design by adding a more oval shaped handle as taught by Zemel with oval shaped notched elements as taught by Zemel and Schillen. 
 
The claimed design would have no patentable distinction over the examiner’s combination of references. 
 
The differences in the orientation of the notched elements on the handle is not significant enough to warrant a patent for the overall appearance of the claimed design over the prior art. (In re Lapworth, 172 USPQ 129; In re Lamb, 128 USPQ 539).
 
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

Claim Rejection — 35 U.S.C. § 103   
The claim is rejected under 35 U.S.C. 103 as being unpatentable over the Barbecue Tool with Contour Grip depicted in U.S. Patent D572,079, published July 1st, 2008 (hereinafter “Zemel”), in view of U.S. Patent D891,786, published August 4th, 2020 (hereinafter “Robbins”).
 
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
 
The primary reference, Zemel, has design characteristics which are basically the same as the claimed design. Such characteristics are:
Both designs depict a part of a straight handle that curves along the width
Both designs depict a handle with an oval notched element
Both designs depict a horizontal oval notched element
Both designs depict a horizontal oval notched element that spans the width of the handle
Both designs depict a horizontal oval notched element that has a similar depth
Both designs depict an oval notched element at the top of the handle
Both designs depict the oval notched element as a concave groove on the handle when viewed from the side

    PNG
    media_image4.png
    831
    664
    media_image4.png
    Greyscale

The following are differences between the claimed design and the prior art:
The oval notched element in the claimed design is elongated in shape
 
Robbins shows an oval notched element that is elongated in shape.

    PNG
    media_image5.png
    999
    605
    media_image5.png
    Greyscale


 
Based on the prior art noted, it would have been obvious to a designer of ordinary skill in the art not later than the effective filing date of the present claimed invention to modify the Zemel design by adding an oval notched element that is elongated shape. 
 
The claimed design would have no patentable distinction over the examiner’s combination of references. 
  
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

Conclusion
This claim stands rejected under 35. U.S.C. 103 as set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEN L SOUTHWOOD whose telephone number is (571)272-1509. The examiner can normally be reached Monday - Thursday 8a.m. - 5p.m. ET, Friday 8a.m. - 12p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Nicole Shiflet can be reached on (517) 272-9839, or, the examiner’s supervisor, Susan B Hattan can be reached on (571) 272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.L.S./Examiner, Art Unit 2918               

/NICOLE C SHIFLET/Examiner, Art Unit 2919